Case 2:16-cv-02028-JAD-NJK Document 199 Filed 10/09/18 Page 1 of 31



 JONATHAN D. BLUM,ESQ.
 Nevada Bar No. 009515
 KOLESAR & LEATHAM
 400 South Rampart Boulevard, Suite 400
 Las Vegas, Nevada 89145
 Telephone: (702)362-7800
 Facsimile: (702)362-9472
 E-Mail: jblum@klnevada.com
 LISA L. CLAY,ESQ. - Pro Hac Vice (Illinois Bar No. 6277257)
 345 North Canal Street Suite C202
 Chicago, Illinois 60606-1333
 Telephone: (312) 753-5302
 Email:     lclayaal@gmail.com
 -and-
 JOSEPH CURTIS EDMONDSON,ESQ. - Pro Hac Vice (California Bar No. 236105)
 EDMONDSON IP LAW,LAW OFFICES OF J. CURTIS EDMONDSON,PLLC
 3699 NE John Olsen Ave.
 Hillsboro, Oregon 97124
 Telephone: (503) 336-3749
 Email      jcedmondson@edmolaw.com
 Attorneysfor Defendant/Counter-Plaintiff
 Brian Kabala
                            UNITED STATES DISTRICT COURT

                                 DISTRICT OF NEVADA
                                             ***

 LHF PRODUCTIONS,INC., a Nevada                       CASE NO. 2:16-cv-02028-JAD-NJK
 Corporation,
                 Plaintiff,
           vs.                                        COUNTER-PLAINTIFF'S REPLY IN
                                                        SUPPORT OF MOTION FOR
 AGUSTIN BERTOLIN,an individual; MARIA                     AWARD OF COSTS AND
 GONZALEZ,an individual; BRIAN KABALA,
 an individual; JOHN KOEHLY,an individual;                ATTORNEY FEES UNDER
 DANIEL O'CONNELL, an individual;                        17 U.S.C.§ 505[ECF NO.184]
 DONALD PLAIN,an individual; DAVID
 POOR,an individual; ANTE SODA,an
 individual; MATTHEW STEWART,an
 individual; AARON TAKAHASHI,an
 individual; and JOHN AND JANE DOES, 1-10,

                      Defendants.

 BRIAN KABALA,an individual,

                      Counter-Plaintiff,

           vs.


 LHF PRODUCTIONS,INC., a Nevada
 Corporation,
                 Counter-Defendant.


 2986879_2(10254-1)                        Page 1 of 11
Case 2:16-cv-02028-JAD-NJK Document 199 Filed 10/09/18 Page 2 of 31



 COUNTER-PLAINTIFF'S REPLY IN SUPPORT OF MOTION FOR AWARD OF COSTS
          AND ATTORNEY FEES UNDER 17 U.S.C.§ 505[ECF NO.184]


         Counter-Plaintiff Brian Kabala ("Kabala"), in accordance with Fed. R. Civ. P. 54, LR 54-

 14, 17 U.S.C. § 505 and other authorities discussed herein, respectfully answers the objection of

Plaintiff LHF Productions Inc."("LHF" or "Plaintiff") and reiterates his request for an award of

 attorneys' fees against Plaintiff/Counter-Defendant LHF. As more fully set forth below, Kabala

 is a prevailing party under §505 of the Copyright Act. Application of the analysis recently set

forth by the Ninth Circuit in Glacier Films (USA), Inc. v. Turchin, No. 16-35688, 2018 U.S.

 App. LEXIS 20521 (9th Cir. July 24, 2018) supports — indeed obligates — a fee award to

 prevailing party Kabala.

         Dated this 9th day of October, 2018.

                                                     KO      SAR & LEATHAM


                                                By
                                                     Jo "ATHAN D.BLUM,ESQ.
                                                     N ada Bar No. 009515
                                                        LESAR & LEATHAM
                                                     4 South Rampart Boulevard, Suite 400
                                                     Las Vegas, Nevada 89145

                                                     -and-

                                                     LISA L. CLAY,ESQ. - Pro Hac Vice
                                                     Illinois Bar No.6277257
                                                     345 North Canal Street Suite C202
                                                     Chicago, Illinois 60606-1333
                                                     Telephone: (312)753-5302
                                                     Email:      lclayaal@gmail.com

                                                     JOSEPH CURTIS EDMONDSON,ESQ. - Pro Hac
                                                     Vice (California Bar No. 236105)
                                                     EDMONDSON IP LAW,LAW OFFICES OF J.
                                                     CURTIS EDMONDSON,PLLC
                                                     3699 NE John Olsen Ave.
                                                     Hillsboro, Oregon 97124

                                                     Attorneysfor Defendant/Counter-Plaintiff
                                                     Brian Kabala




2986879_2(10254-1)                          Page 2 of 11
Case 2:16-cv-02028-JAD-NJK Document 199 Filed 10/09/18 Page 3 of 31



                      MEMORANDUM OF POINTS AND AUTHORITIES

I.      RESPONSE TO LHF'S FALSE AND MISLEADING RECITATION OF
        "RELEVANT FACTUAL AND PROCEDURAL HISTORY."


         Plaintiff begins its response by suggesting that "in recognition of the fact that this case

did not warrant the further cost or expense of litigation ... LHF made numerous overtures

through its counsel from the outset of this case to settle this case."[ECF No. 190 at 2:2-3.] This

statement is the first of many false statements made in LHF's filing. Kabala and his counsel

suggest that LHF made only one actual settlement offer, and that offer was insufficient as a

 matter of law. Specifically, Kabala disputes that LHF ever offered to settle "for as low as

$50.00."[ECF No. 190 at 2:8.](Declaration of Brian Kabala ("Kabala Dec.") attached hereto as

Exhibit A at ¶ 3.) As to the November 2017 discussions LHF attempts to characterize as

 negotiations, they were, through the eyes of a pro se defendant, just more of the same bullying

 and threats Kabala had heard since he was first pressed by Plaintiff to pay for something he

 didn't do..(Kabala Dec. In 4, 5.) As Attorney Rainey's own words make clear:

         "If you press on, then my client will have no choice but to re-file its claims
         against you. And this new case would be entirely focused on you and you alone."
         [ECF No. 190-3 at 5.];

         "... you should be forewarned that ghostwriting legal documents is illegal. Also, I
         would not place any trust in the advice of a person claiming to be a legal
         professional that would do blatantly violate the court's rules." (sic.) [ECF No.
          190-3 at 5.];

         "[LHF] will not say that you didn't do it... I want you to meet with me in person
         and allow me the opportunity to dispel these conspiracy theories. You are
         allowing wild Internet speculation from extremely unreliable, self-serving
         sources, to paint your perception."[ECF No. 190-3 at 3];

         "[Y]ou still dig in your heels and refuse to settle insisting that I somehow 'clear
          your name.' What does that even mean? That's not a settlement."[ECF No. 190-2
         at 2.]

          As LHF's Attorney's own words make plain, the only "offer" on the table was payment

 of costs and "guarantees against future suits from LHF"[ECF No. 190-3 at 2] — whatever that

 means — not entry of the declaration of non-infringement Kabala sought. And payment of costs

 came with some hefty conditions, most notably a requirement that Kabala be "set straight"



 2986879_2(10254-1)                           Page 3 of 11
Case 2:16-cv-02028-JAD-NJK Document 199 Filed 10/09/18 Page 4 of 31



through an in person meeting with Attorney Rainey. These discussions never formed the basis of

 a meaningful offer and were (reasonably) rejected by Kabala in any case.(Kabala Dec. ¶ 5.)

         LHF also references an Offer of Judgment [ECF No. 190-4] but this Offer was made on

the same day — November 15, 2017 — that the Court ruled that there were no pending claims

(going either way) by striking Kabala's counterclaim and giving his just-retained counsel until

 January 20, 2018 to "to file a counseled first amended counterclaim." See ECF No. 97 p. 1:20-

 23. As such, based on the timing of the Offer, when absolutely no live claims were pending, the

 Offer of Judgment was all but meaningless.' It is well established in the Ninth Circuit that "in

 general, defendants making a Rule 68 offer contemplate a lump-sum judgment that represents

 their total liability." Nusom v. Cohm Woodburn, Inc., 122 F.3d 830, 833 (9th Cir. 1997)

(emphasis added); see also Ginena v. Alaska Airlines, Inc., No. 2:04-CV-01304-MMD-CWH,

 2013 U.S. Dist. LEXIS 91487 at *18 (D. Nev. June 27, 2013)("an offer ofjudgment generally

 refers to the defendant's liability for the entire case, not only to the defendant's liability as

 alleged at the time the offer is made.")(emphasis added). It is equally well established that "any

 ambiguities will be construed against the offeror as the drafting party..." Herrington v. County of

 Sonoma, 12 F.3d 901, 907(9th Cir. 1993).

          Applying these principles to the matter at hand, Plaintiff's Offer is hopelessly unclear.

 First, Plaintiff, "offers to allow judgment to be taken against it by plaintiff for Five Thousand

 dollars". [ECF No. 190-4](emphasis added). Since LHF is the plaintiff, this language is very

 ambiguous. Further, it is unclear whether LHF was offering entry ofjudgment on Kabala's then-

 stricken declaratory judgment and abuse of process counterclaims and/or on the affirmative

 claim LHF had threatened to refile? Was the $5,000 intended to include or exclude attorneys'

 fees? If the former, by what mechanism is the Court intending to distinguish state law (abuse of

 process), which is not a fee-shifting statute, from the Copyright Act, which authorizes fees to a



 I On November 13, Attorney Jonathan Blum filed his appearance. [ECF No. 91.] That same day, Kabala filed his
 Motion to Extend Time to Amend Counterclaim [ECF No. 92] and in case that Motion was not granted, Leave to
File Second Amended Complaint[ECF No. 93.] On November 15, the same day as the offer ofjudgment the Court
granted Kabala's Motion to Extend Time and struck the First Amended Counterclaim he had filed the day prior.
[ECF No. 97.]


 2986879_2(10254-1)                             Page 4 of 11
Case 2:16-cv-02028-JAD-NJK Document 199 Filed 10/09/18 Page 5 of 31



 prevailing Defendant? Neither the Offer on its face[ECF No. 190-4] nor the four-line description

of same in Plaintiffs response [ECF No. 190 at 3:10-13.] provide any guidance to Kabala or the

 Court in this regard.2 Finally, an offer ofjudgment served two days after Kabala's counsel made

 his initial appearance should be considered premature, as it did not provide sufficient time for

counsel to evaluate the case and evidence to determine what a reasonable settlement would be.

         Plaintiff also misapprehends the Court's August 24, 2018 orders, stating incorrectly that

 the Court "granted LHF's earlier pending motion to dismiss Kabala's declaratory judgment

 counter claim for lack of subject matter jurisdiction ... based on LHF's dismissal of its claims

 with prejudice..." The Court did no such thing. Rather, the Court granted Plaintiffs special

 motion to dismiss, and then dismissed Kabala's counterclaims with prejudice without

 explanation.[ECF No. 179 at 9:15-24.] Kabala subsequently filed a Motion for Reconsideration

[ECF No. 187] and the Motion for an Award of Fees [ECF No. 184] addressed here. Tellingly,

Plaintiff does not contest a single statement of fact set forth in Kabala's nearly eight-page

 Summary of Litigation [ECF No. 184 at 3:3 — 10:6] or mention the pending Motion for

 Reconsideration.

 II.      LEGAL ARGUMENT

          A.          LHF'S Initial Arguments Are Unsupported by Facts, Statute or Case Law.

          Bizarrely, despite acknowledging that, "a defendant is a prevailing party following

 dismissal of a claim if the plaintiff is judicially precludedfrom refiling the claim against the

 defendant in federal court."[ECF No. 190 at 4:22-25 (emphasis added)] LHF argues — without


 2 LHF makes two more false statements by the end of page 3 of its Response. First, Attorney Austin suggests that he
"learned Kabala had previously indicated a potential interest in settling the matter upon payment of $20,000."[ECF
No. 190 at 3:15-16.] Neither Kabala nor his counsel ever made this indication, or any indication of its kind, at any
time.(Kabala Dec. ¶ 6.);(Declaration of Lisa L. Clay ("Clay Dec.")¶ 3, attached hereto as Exhibit B.) Rather, LHF
made a $20,000 offer informally at some point in the Spring of2018. Counsel has no record of such an offer because
it was never formalized in writing and was rejected for failing to provide full recovery of attorneys' fees or the
necessary declaration of non-infringement.(Clay Dec. ¶ 4.) Kabala has remained steadfast in his position that he did
not want money (other than that necessary to pay his out-of-pocket costs and his attorneys); rather, he wanted a
declaration of non-infringement. He wanted his name cleared, and he wanted LHF to be shown, through legal
proceedings, to have wrongfully accused him.(Kabala Dec. ¶ 9.) The second statement — that LHF "having earlier
ceased propounding any further discovery against Kabala," is also false: Plaintiff served a notice vacating the
deposition of Kabala for the same reason depositions of other witnesses were vacated around that time: the parties
 wished to obtain a ruling on the pending Motion to Compel.(Clay Dec. ¶ 5.)


 2986879_2(10254-1)                                 Page 5 of 11
Case 2:16-cv-02028-JAD-NJK Document 199 Filed 10/09/18 Page 6 of 31



citation to case law and contrary to Kabala's detailed statement of facts — that,(1)"Kabala is not

entitled to any fees as a prevailing party under the Copyright Act because LHF dismissed its

claims before Kabala retained counsel ... and Kabala was not the prevailing party on his

declaratory judgment claim," [ECF No. 190 at 4:12-14]3; (2) "the petition (sic) must actually

have incurred such fees by having retained counsel to prevail on the copyright claim."[ECF No.

 190 at 5:1-2.];(3) Kabala also cannot have incurred any fees in connection with the conversion

of the Court's granting of LHF's dismissal of its claims with prejudice on August 24, 2018."

[ECF No. at 5:15-16.] This is nonsense. LHF's initial dismissal without prejudice did not

judicially preclude it from refiling its claims, and Kabala was forced to retain counsel to obtain

that remedy. Indeed, as LHF's counsel's own emails make clear [ECF No. 190-3; ECF No. 85 at

5 - 10], LHF continued to threaten Kabala with refiling its claims.[ECF No. 190-3 at 5.] Under

this standard, LHF's initial dismissal was close to meaningless. Indeed, LHF continued to litigate

 — and acknowledged through use of a motion seeking to "convert" its original dismissal without

 prejudice to a dismissal with prejudice — that the original dismissal did not and could not end this

 litigation.4

         Kabala does not seek fees as a prevailing party on his declaratory judgment claim, nor is

 he seeking fees for time "billed" prior to his having retained counsel. He is seeking attorneys'

fees for the attorney time his counsel spent pushing Plaintiff to finally admit that it had no

 evidence and "throw in the towel," which took a great deal of attorney time and effort. Indeed,

 it was only through the work of counsel that LHF served Kabala with a Covenant Not To Sue

(dated August 6, 2018) and sought an order from this Court converting its prior dismissal without

 3 LHF cites to Wall Data Inc. v. Los Angeles Cty. Sheriff's Dep't in Section C of its Response claim i [ECF No. 190
 at 6:11-17] to suggest that a prevailing party finding "require[es] the entry of a final judgment in favor of the
 petitioner claiming to be the 'prevailing party.'" This is another of LHF's lies. The pin cite to that case contains the
 following references to "prevailing party": "The Copyright Act provides for an award of reasonable attorneys' fees
 `to the prevailing party as part of the costs."; [The Court] found that Wall Data was the prevailing party, even
 though Wall Data's ultimate recovery was less than that which it originally sought"; and "'The Plaintiff will
 ordinarily be regarded as the prevailing party if he succeeds at trial in establishing the defendant's liability even if
 the damages awarded are nominal or nothing.'"

   On August 6, 2018, many months into heated discovery related primarily to the question of infringement raised by
 the Copyright claims, LHF finally relinquished the possibility of re-asserting its affirmative claims by serving a
 Covenant Not To Sue, coupled with its Motion to Voluntarily Dismiss with Prejudice its Claims Against Defendant
 Kabala[ECF No. 174].


 2986879_2(10254-1)                                   Page 6 of 11
Case 2:16-cv-02028-JAD-NJK Document 199 Filed 10/09/18 Page 7 of 31



prejudice (which did not provide Kabala prevailing party status) to a dismissal with prejudice.

[ECF No. 174, Exhibit 1 thereto.] As stated in Kabala's original Motion,"[t]hat this came about

when [Plaintiff] threw in the towel does not make [Kabala] less the victor than it would have

been had the judge granted summary judgment or a jury returned a verdict in [his] favor."

Riviera Distributors, Inc. v. Jones, 517 F.3d 926, 928 (7th Cir.2008).)[ECF No. 184 at 10:9 —

22.]

         B.       This Court is Obligated to Follow the Ninth Circuit's Recent Holding in
                  Glacier Films(USA),Inc. v. Turchin and Apply the Fogerty Factors.


         The Ninth Circuit recently addressed the award of fees in the BitTorrent context,

confirming that district courts should rely on a "nonexclusive list" — the so-called Fogerty factors

 — in making fee determinations: "frivolousness, motivation, objective unreasonableness (both in

 the factual and in the legal components of the case) and the need in particular circumstances to

 advance considerations of compensation and deterrence." Glacier Films (USA), Inc. v. Turchin,

 No. 16-35688, 2018 U.S. App. LEXIS 20521 at *8 (9th Cir. July 24, 2018) citing Fogerty v.

 Fantasy, 510 U.S. 517, 534 n. 19 (1994); see also Kirtsaeng v. John Wiley & Sons, Inc., 136 S.

 Ct. 1979, 1985 (2016). Inexplicably, LHF does not mention the Turchin case at all despite its

 status as binding precedent.

         Rather, despite spending six pages discussing the Fogerty factors, Plaintiff does not cite

 to Turchin at all. Instead, LHF recites its same tired and unsupported position regarding the

 evidence [ECF No. 190 at 7:25-9:15] and instead of citing binding precedent, cites to (1) one

 2003 non-BitTorrent Ninth Circuit case [Ets-Hoken, ECF No. 190 at 7:23]; (2) one non-

 BitTorrent Central District of California case [Giganews, Id. at 8:1-2];5 (3) one non-BitTorrent

 District of Arizona case involving default [Twentieth Century Fox Films Corp., Id. at 9:20-21];

(4) one non-BitTorrent District of Oregon case [Mestre, Id. at 10:5-8];(5) two non-BitTorrent

 Supreme Court cases from 1954 and 1975, both superseded by statute but not reflected as such in

 Plaintiff's Response [Mazer and Twentieth Century Music Corp., Id. at 10:10-16];(6) one non-


 5 This is an exceedingly strange citation for this Plaintiff to rely upon given its holding: a five+ million dollar
 attorneys'fee awardfor a prevailing party defendant.


 2986879_2(10254-1)                                 Page 7 of 11
Case 2:16-cv-02028-JAD-NJK Document 199 Filed 10/09/18 Page 8 of 31



BitTorrent District of Massachusetts case [BMG Music Entm't, Id. at 10:19-20] (7) two non-

BitTorrent district of Florida cases [Crosspointe and Luken, Id. at 10:23-25 and 11:7]6;(8) one

non-BitTorrent District of Kansas case (Fred Riley Home Bldg. Corp., Id. at 11:27-28] and (9)

four so-called "peer to peer infringement cases" where "the infringement occurred in the

defendant's household."[ECF No. 190 at 11:24 — 28.]

         Even if this Court wished to consider these cases, and the factual arguments made by

Plaintiff and applied to these cases, its hands are tied. "Binding authority ... cannot be

considered and cast aside; it is not merely evidence of what the law is. Rather, caselaw on point

is the law." Hart v. Massanari, 266 F.3d 1155, 1170 (9th Cir. 2001)(emphasis added). Turchin

is a reported opinion that is binding on all district courts in the Ninth Circuit and Fogerty is the

law of the land.7 See, e.g. Hernandez-Gutierrez v. United States Dist. Court (In re Zermeno-

 Gomez), 868 F.3d 1048, 1052 (9th Cir. 2017) ("Under our 'law of the circuit doctrine,' a

 published decision of[the Ninth Circuit] constitutes binding authority, 'which must be followed

 unless and until overruled by a body competent to do so.'"); Newton v. Thomason, 22 F.3d 1455,

(9th Cir. 1994)("binding precedent for all courts is set only by the Supreme Court, and for the

 district court within a circuit, only by the court of appeals for that circuit (in the absence of

 Supreme Court authority"). For that reason, Kabala stands on the Fogerty analysis contained in

 his original brief and suggests that the analysis of those same factors in Plaintiff's Response must

 be disregarded in its entirety for failing to incorporate — indeed to so much as mention — binding

 precedent as set forth in Turchin and Fogerty.

          C.          Kabala's Attorneys' Fees are Related to Copyright Claims and Are
                      Recoverable Under § 505.


          LHF takes multiple additional bites at variations of the "fees relating to the declaratory

judgment claims are not recoverable" apple in Sections E 2 and 3 of its response (which appear


6 LHF's only citation to a BitTorrent case involving fees to a prevailing party defendant is Malibu Media v. Pelizzo
[ECF No. 11 at 8] a Florida District case with no precedential value here.

   Also conspicuously absent from reference — but directly on point and known to Plaintiff's counsel — is the
 attorneys' fees ruling in Criminal Prods. v. Jenkins, No. 2:16-CV02704 JCM (PAL), 2018 U.S. Dist. LEXIS 2706
(D. Nev., March 29, 2018).


 2986879_2(10254-1)                                 Page 8 of 11
Case 2:16-cv-02028-JAD-NJK Document 199 Filed 10/09/18 Page 9 of 31



to be nearly identical) by suggesting that, "the only fees recoverable would be those incurred by

counsel on behalf of Kabala in connection with the defense against LHF's copyright claims prior

to the dismissal of such claims on July 26, 2017,"[ECF No. 190 at 14:13-15.]; "Kabala did not

incur litigation fees in connection with any copyright claim; [Id. at 14:24-25]; "no legal fees

 were ever expended in support of the declaratory judgment counterclaim" [Id. at 15:11-12]; "the

only remaining claim in the case upon which defense could engage in any billable activity was

the abuse of process claim." [Id. at 15:13-15].

         The holding in Gonzales suggests otherwise: "a defendant is a prevailing partyfollowing

dismissal of a claim if the plaintiff is judicially precludedfrom refiling the claim against the

 defendant in federal court." [ECF No. 190 at 4:20-25.] Kabala became a prevailing party by

forcing Plaintiff to "throw in the towel." It is the work undertaken by counsel between November

 of 2017 and dismissal with prejudice in August of 2018 that forced that outcome. Plaintiff's

 attempts to suggest otherwise are unavailing.8

         D.           Kabala's Attorneys' Fees Are Sufficiently Specific.

         Plaintiff's last-ditch effort is to claim without citation, and using eight cherry-picked

 billing entries, that counsel's billing records do not contain "the required accuracy and

 precision." [ECF No. 190 at 16:4-7.] This is a red herring. First, and most importantly, "a

 prevailing party 'is not required to record in great detail how each minute of his time was

 expended' ... The prevailing party ... need only 'identify the general subject matter of his time

 expenditures' to meet its burden..." Perfect 10, Inc. v. Giganews, No. CV 11-07098-AB (SHx),

 2015 U.S. Dist. LEXIS 54063 at *15-16 (C.D. Cal., March 24, 2015). Said another way, "the

 request for attorney's fees should not result in a second major litigation." Kasza v. Browner, 932

 F Supp. 254, 259 (D. Nev. 1996). Second, there is no basis for suggesting that "[a]ll entries

 redacting the subject of the entry are not recoverable." This case is still pending, and

 attorney/client communications needed to be redacted given the real possibility that this litigation


 8 The timing  of LHF's Covenant not to Sue and related motion is important. LHF did not submit its Covenant Not to
 Sue or file its Motion to Voluntarily Dismiss with Prejudice its Claims Against Defendant Kabala [ECF No. 174]
 until August, 2018, only after it was forced, in the face of a great deal of pressure from Kabala's counsel, to
 acknowledge that they had no evidence.


 2986879_2(10254-1)                                Page 9 of 11
Case 2:16-cv-02028-JAD-NJK Document 199 Filed 10/09/18 Page 10 of 31



 will continue, whether based on the Court's reconsideration or one or more party's appeal.

 Third, counsel has, as Plaintiff suggests is required, "excluded as outside the scope of

 recoverable," all entries related to the anti-SLAPP motion.(See blue highlighted entries in LLC

 billing records, ECF No. 184-2.] Indeed, Kabala's counsel's collective total invoice totals over

 $200,000, yet the amount requested here (including fees related to this reply) is barely over

 $140,000.9

 III.     CONCLUSION

          Counter-Plaintiff Brian Kabala respectfully renews his request that this Court grant him

 an award of costs in the amount of $3,487.40 in costs and attorney fees in the amount of

 $138,648 and any other relief this Honorable Court deems just and proper.

          DATED this 9th day of October, 2018.

                                                        K       SAR & LEATHAM


                                                   By      ./
                                                        It4t,THAN D.BLUM,ESQ.
                                                             ada Bar No. 009515
                                                            LESAR & LEATHAM
                                                          0 South Rampart Boulevard, Suite 400
                                                        Las Vegas, Nevada 89145

                                                        -and-

                                                        LISA L. CLAY,ESQ. - Pro Hac Vice
                                                        Illinois Bar No. 6277257
                                                        345 North Canal Street Suite C202
                                                        Chicago, Illinois 60606-1333
                                                        Telephone: (312)753-5302
                                                        Email:      lclayaal@gmail.com

                                                        JOSEPH CURTIS EDMONDSON,ESQ. - Pro Hac
                                                        Vice (California Bar No. 236105)
                                                        EDMONDSON IP LAW,LAW OFFICES OF J.
                                                        CURTIS EDMONDSON,PLLC
                                                        3699 NE John Olsen Ave.
                                                        Hillsboro, Oregon 97124A ttorneysfor
                                                        Defendant/Counter-Plaintiff
                                                        Brian Kabala




 9 Attorney Clay's time for this reply is incorporated into her declaration (Exhibit   B).   Attorney Blum spent
 approximately four hours on this reply but is not seeking those fees.

 2986879_2 (10254-1)                             Page 10 of 11
Case 2:16-cv-02028-JAD-NJK Document 199 Filed 10/09/18 Page 11 of 31



                                 CERTIFICATE OF SERVICE

         I hereby certify that I am an employee of Kolesar & Leatham, and that on the 9th day of

 October, 2018, I caused to be served a true and correct copy of foregoing COUNTER-

 PLAINTIFF'S REPLY IN SUPPORT OF MOTION FOR AWARD OF COSTS AND

 ATTORNEY FEES UNDER 17 U.S.C.§ 505[ECF NO.184] in the following manner:

        (ELECTRONIC SERVICE) Pursuant to Rule 5-4 of the Local Rules of Civil Practice of

 the United States District Court for the District of Nevada, the above-referenced document was

 electronically filed on the date hereof and served throu                  of Electronic Filing

 automatically generated by that Court's facilitie



                                                       mp oyee of KOLESAR & LEATHAM




 2986879_2(10254-1)                          Page 11 of 11
Case 2:16-cv-02028-JAD-NJK Document 199 Filed 10/09/18 Page 12 of 31




                                EXHIBIT A
Case 2:16-cv-02028-JAD-NJK Document 199 Filed 10/09/18 Page 13 of 31




 JONATHAN D.BLUM,ESQ.
 Nevada Bar No. 009515
 ERIC D. WALTHER,ESQ.
 Nevada Bar No. 13611
 KOLESAR & LEATHAM
 400 South Rampart Boulevard, Suite 400
 Las Vegas, Nevada 89145
 Telephone: (702)362-7800
 Facsimile: (702)362-9472
 E-Mail: jblumCitkInevada.com
             ewalther@klnevada.com
 LISA L. CLAY,EsQ. - Pro Hac Vice
 Illinois Bar No. 6277257
 345 North Canal Street Suite C202
 Chicago, Illinois 60606-1333
 Telephone: (312)753-5302
 Email:      lelayaal@gmaii.com
 JOSEPH CURTIS EDMONDSON,EsQ.- Pro Hac Vice (California Bar No. 236105)
 EDMONDSON IP LAW,LAW OFFICES OF J. CURTIS EDMONDSON,PLLC
 3699 NE John Olsen Ave.
 Hillsboro, Oregon 97124
 Telephone: (503)336-3749
 Email       jcedmondson@edmolaw.com
 Attorneysfor Defendant/Counter-Plaintiff
 Brian Kabala
                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
                                         ***

 LHF PRODUCTIONS,INC., a Nevada                  CASE NO.2:16-cv-02028
 Corporation,
                     Plaintiff,                  DECLARATION OF BRIAN
                                                 KABALA,IN SUPPORT OF REPLY
        vs.                                      IN SUPPORT OF MOTION FOR
                                                 COSTS AND FEES UNDER 17 U.S.C.
 AGUSTIN BERTOLIN,an individual; MARIA           § 505
 GONZALEZ,an individual; BRIAN KABALA,
 an individual; JOHN KOEHLY,an individual;
 DANIEL O'CONNELL,an individual;
 DONALD PLAIN,an individual; DAVID
 POOR,an individual; ANTE SODA,an
 individual; MATTHEW STEWART,an
 individual; AARON TAKAHASHI,an
 individual; and JOHN AND JANE DOES, 1-10,
                     Defendants.


       I,BRIAN KABALA.,declare that:



                                       Page 1 of3
Case 2:16-cv-02028-JAD-NJK Document 199 Filed 10/09/18 Page 14 of 31



        1.      I am an adult resident of the State of Nevada and the Defendant/Counter-Plaintiff

 in the above-referenced action. I make this declaration based on my recollection of the events
 described, and if called upon to testify as to statement made herein, can do so competently.

        2.      Attorney Charles Rainey repeatedly threatened me and claimed he had evidence
 that I had infringed his client's copyright. He initially demanded a minimum of $4900 to settle

 this case but I explained to him several times that I had no interest in paying he or his client

 money for something I did not do.

        3.      Charles Rainey's declaration claims he offered to settle this case for $50, and that

 all he asked me to do was provide proof ofincome. The only reference is I remember to $50 was
 Rainey offering to give me $50, but he said it in such a snide and joking manner I did not think

 he was serious. And he never asked me for proof of my income at any time.

        4.      I ask that the Court not forget that the November 2017 communications between

 me and Mr. Rainey are full of threats, both direct and indirect. I did not believe Mr. Rainey's
 communications to be good faith settlement negotiations. I perceived them as bullying rants.
        5.      I also ask that the Court not forget that prior communications with Mr. Rainey

 were also full of bullying rants. My prior declaration describing two of my conversations with
 him in July of 2017 is attached hereto as Exhibit 1.

        5.      Charles Rainey's declaration also claims that Mr. Rainey offered to pay my costs.

 While he did eventually make that offer, it was contingent on my agreement to a "talking to"
 with him in person, a condition that I would not agree to.
        6.      Attorney Austin's declaration suggests that he "learned" that I "had previously
 indicated an interest in settling this matter upon the payment of $20,000." I have never expressed

 such an interest or given my counsel authority to do so on my behalf. Any settlement offer would
 have had to include a declaration of non-infringement and cover all of my attorneys' fees.
        7.      As I stated in my prior declaration, after Plaintiff dismissed its claim against me
 without prejudice, Attorney Rainey threatened me several times with re-filing LHF's claims. I
 assumed he was trying to bully me into dismissing my claims against LHF.

        8.      As I stated in my prior declaration, I asked my new attorneys to refile abuse of

                                             Page 2 of 3
Case 2:16-cv-02028-JAD-NJK Document 199 Filed 10/09/18 Page 15 of 31




 process claims on my behalf because I do not understand how a party can file litigation and then
 refuse to produce the evidence upon which their claim is based. It has always bothered me that
 LHF thought because I was pro se they could simply ignore my discovery and apparently

 assumed that they could outsmart me because I did not have an attorney.
        9.     If LHF had been willing to enter a declaration of non-infringement in my favor I
 would have been willing to consider settlements that did not include large monetary amounts. At

all times I have been ready, willing, and able to walk away from this litigation if my expenses
and attorneys' fees were paid — as long as my name was cleared. I did not infringe and want a
court order that says that. Similarly, if LHF had provided an Offer of Judgment that included
these terms I would have considered it.



I, Brian Kabala, declare under penalty of perjury under the law of the United States of America
that the foregoing is true and correct.




        EXECUTED this Ei"` day of October, 2018.




                                                IAN KAB       A




                                            Page 3 of3
Case 2:16-cv-02028-JAD-NJK Document 199 Filed 10/09/18 Page 16 of 31

 Case 2:16-cv-02028-JAD-NJK Document 85 Filed 09/11/17 Page 5 of 27




        EXHIBIT #1
           Case 2:16-cv-02028-JAD-NJK Document 199 Filed 10/09/18 Page 17 of 31

            Case 2:16-cv-02028-JAD-NJK Document 85 Filed 09/11/17 Page 6 of 27



  Brian Kabala
  4920 Holly Grove Drive
2 Las Vegas, Nevada 89130

3

4

5

6

7

8                                       UNITED STATES DISTRICT COURT
                                             DISTRICT OF NEVADA
9

10   LHF PRODUCTIONS,INC.,                                )CASE NO.: 2:16-CV-02028-JAD-NJK
                                                          )
11                       Plaintiff,                       )
                                                          )
12   VS.                                                  )
                                                          )
     DONALD PLAIN,et al                                   )
13
                                                          )
                       Defendants.                        )
14                                                        )
     BRIAN KABALA,
                                                          )
15                   Counter-Claimant,                    )
                                                          )
16   VS.                                                  )
                                                          )
17   LHF PRODUCTIONS,INC.,                                )
                                                          )
18                  Counter-Defendant.                    )

19         9ECLARATION OF BRIAN KABALA IN SUPPORT OF RESPONSE TO MOTION FOR

20                    RECONSIDERATION OF THE COURTS ORDER rECF NO.801

21                                    I, Brian Theodore Kabala, state as follows:

22           1. I am a Pro Se Defendant of the above captioned case. I am over the age of 21 years and
23              otherwise competent to make this affidavit. I have personal knowledge of each and every

24              fact stated herein. Each and every fact stated herein is true and correct.
25           2. On March 31,2017 at 9:00 am., I met with Plaintiff LHF Production, Inc.'s Counsel "Mr.

26              Rainey" for the discovery conference. See Dkt. 40 at 2. Before leaving, Mr. Rainey
27              served me three sets of Discovery Requests.

28
Case 2:16-cv-02028-JAD-NJK Document 199 Filed 10/09/18 Page 18 of 31

 Case 2:16-cv-02028-JAD-NJK Document 85 Filed 09/11/17 Page 7 of 27



 3. On May 1,2017, l served Plaintiff LHF Productions, Inc.("LEF)'Brian Kabala's First Set

     of Requests for Admission upon Plaintiff LHF Productions° in proper person as setforth

     in my Certificate of Service attached to Dkt. 74. On that same day, I had also served

     "Defendant Kabala's First Set of interrogatories upon Plaintiff LHF Productions" and

    'Defendant Kabala's First Set of Requests for Production upon Plaintiff LHF Productions

     to LHF. See Exhibits #2 and #3.

 4. Also on May 1, 2017, I served three responses to LHF's discovery requests detailed in

     2. See Exhibits #4 -#6 for the certification and certificate of service of each response.

  5. On May 6,2017, I sent Mr. Rainey an E-mail regarding the service of Requests for

     Production(See if 2), answers to LHF's Requests for Production(See ¶ 3)and more

     documents which were later served on May 8, 2017. This E-mail also inquired about any

      proposed dismissals by LHF. See Exhibit#7. After it was sent, I received an automated

     E-mail that stated a change in E-mail address for Mr. Rainey and also stated he "will still

      receive the message.'This E-mail is also attached in Exhibit#7.

  6. On June 16,2017 at around 4:00 p.m., I served LHF "Brian Kabala's Second Set of

      Requests for Admission upon Plaintiff LHF Productions° in proper person as set forth in

      my Certificate of Service attached to Dkt. 74.

  7. Also on June 16, 2017 at around 4:00 p.m., I served LHF "Defendant Brian Kabala's

      Amended Response To Order To Show Cause And Memorandum Of Law in Support Of

      Defendant Brian Kabala's Amended Response To Order To Show Cause"

  8. When I arrived at the Rainey Legal Group at that date and time in ¶'s 6 and 7, I asked a

      man and a woman behind the front desk if Mr. Rainey or anyone affiliated with Hamrick

      Evans, LLP was currently in the office. They informed me Mr. Rainey had left about an

      hour ago and no one else was there with Hamrick & Evans, LLP. I asked these same

      people if Mr. Rainey had an inbox I could place the documents I had to serve. They said

      they didn't know about that. They also wouldn't accept the filings on his behalf, although

      they told me they would let Mr. Rainey know I had served him. Left with no other options,



                                             2
Case 2:16-cv-02028-JAD-NJK Document 199 Filed 10/09/18 Page 19 of 31

 Case 2:16-cv-02028-JAD-NJK Document 85 Filed 09/11/17 Page 8 of 27



      I ended up slipping the two filings I had to serve underneath his office door. I had

      personally served previous filings to him in that office.

  9. On July 20,2017 at 11:09 a.m., I spoke to Mr. Rainey for 14 minutes. During this call I

      inquired about resolving my Counterclaims and LHF's responses to my Requests for

      Production. Mr. Rainey informed me he and "the national counsel'decided not answer

      my discovery requests due to their decision to dismiss me.Some of the other statements

      Mr. Rainey made during this conversation weren't exactly professional. For instance,

      when I told him about my PACER fees($1,000 at the time), he said I was obsessed with

      this case.

  10. During this same call, I had also specifically told him about how I served the Second Set

      of Requests for Admission. I informed him I slipped them underneath his office door

      since the man and the woman in the front wouldn't receive them and I couldn't find an

      inbox for him. Mr. Rainey said those people in the front were new tenants and he knew

      them. He also told me about how he owned that office building and would be moving out

      of it in a month or so. Because of this, I started serving filings to the office at 7670 W.

      Lake Mead Blvd again.

  11. After this conversation, I had Intended to file a Motion to Deem Facts Admitted on July

      24,2017. I couldn't make it to the Court on that day or the two following days.

  12. I spoke to Mr. Rainey again on July 26,2017 at 9:15 AM for 11 minutes. During this

      conversation, we discussed LHF's final offer to resolve my counterclaims and the

      conditions of that offer. One of the conditions was that I would have to sign a declaration

      stating Mr. Rainey didn't engage in any coercive conduct. Mr. Rainey said he would

      prepare that declaration for me and it would, in effect, alleviate any suspicions the Court

      had regarding himself, LHF and the whole 'orders to show cause" ordeal. We also

      discussed the possibility of me being dismissed with prejudice. I said I would consider

      Mr. Rainey's final offer.

  13. At no point during the conversations I had with Mr. Rainey on the 20th and 26th of July,

      did I ever conclusively agree with what Mr. Rainey was proposing.

                                               3
Case 2:16-cv-02028-JAD-NJK Document 199 Filed 10/09/18 Page 20 of 31

 Case 2:16-cv-02028-JAD-NJK Document 85 Filed 09/11/17 Page 9 of 27



  14. Given the fact that I was dismissed without prejudice(See Dkt. 72.), LHF had threatened

     to re-file against me(see Dkt. 59 at 6), I had already made the Motion to Deem Facts

      Admitted and didn't feel comfortable signing a declaration drafted by the opposing

      Counsel, I made the decision to file the Motion on the following day.

  15. I didn't engage in any °nefarious' plot in relation to filing Dkts. 73 and 74. I sought

     compensation for the damages I've incurred (including $1,100 in PACER fees so far),

      but, most of all, I wanted my name cleared. What being dismissed without prejudice

      means to me is that there was no conclusion to the claims brought against me and LHF

      could re-file with those same claims, to which I have argued lack truth and merit. I could

      think of no other course of action that would absolve my name better than a judgement

      declaring I didn't infringe London Has Fallen.




          Dated this 11th of September,2017.

                                               Respectfully submitted,



                                               Brian Kabala

                                               4
Case 2:16-cv-02028-JAD-NJK Document 199 Filed 10/09/18 Page 21 of 31
 Case 2:16-cv-02028-JAD-NJK Document 85 Filed 09/11/17 Page 10 of 27



                                 4920 Holly Grove Drive
                                 Las Vegas, Nevada 89130
                                 counter-Claimant, Pro Se




                                  5
Case 2:16-cv-02028-JAD-NJK Document 199 Filed 10/09/18 Page 22 of 31




                                 EXHIBIT B
                                                                     Case 2:16-cv-02028-JAD-NJK Document 199 Filed 10/09/18 Page 23 of 31



                                                                 1    JONATHAN D. BLUM, ESQ.
                                                                      Nevada Bar No. 009515
                                                                 2    KOLESAR & LEATHAM
                                                                      400 South Rampart Boulevard, Suite 400
                                                                 3    Las Vegas, Nevada 89145
                                                                      Telephone: (702) 362-7800
                                                                 4    Facsimile: (702) 362-9472
                                                                      E-Mail: jblum@klnevada.com
                                                                 5    LISA L. CLAY, ESQ. - Pro Hac Vice
                                                                      Illinois Bar No. 6277257
                                                                 6    345 North Canal Street Suite C202
                                                                      Chicago, Illinois 60606-1333
                                                                 7    Telephone: (312) 753-5302
                                                                      Email:      lclayaal@gmail.com
                                                                 8    JOSEPH CURTIS EDMONDSON, ESQ. - Pro Hac Vice (California Bar No. 236105)
                                                                      EDMONDSON IP LAW, LAW OFFICES OF J. CURTIS EDMONDSON, PLLC
                                                                 9    3699 NE John Olsen Ave.
                                                                      Hillsboro, Oregon 97124
                                                                10    Telephone: (503) 336-3749
                                                                      Email       jcedmondson@edmolaw.com
                                                                11    Attorneys for Defendant/Counter-Plaintiff
                    TEL: (702) 362-7800 / FAX: (702) 362-9472




                                                                      Brian Kabala
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12                               UNITED STATES DISTRICT COURT
                            Las Vegas, Nevada 89145




                                                                13                                    DISTRICT OF NEVADA
                                                                14                                                ***
                                                                15    LHF PRODUCTIONS, INC., a Nevada                         CASE NO. 2:16-cv-02028-JAD-NJK
                                                                      Corporation,
                                                                16                    Plaintiff,
                                                                              vs.                                             DECLARATION OF LISA L. CLAY,
                                                                17                                                            ESQ. IN SUPPORT OF REPLY IN
                                                                      AGUSTIN BERTOLIN, an individual; MARIA                  SUPPORT OF MOTION FOR
                                                                18    GONZALEZ, an individual; BRIAN KABALA,
                                                                      an individual; JOHN KOEHLY, an individual;              AWARD OF COSTS AND
                                                                19    DANIEL O'CONNELL, an individual;                        ATTORNEY FEES UNDER
                                                                      DONALD PLAIN, an individual; DAVID                      17 U.S.C. § 505
                                                                20    POOR, an individual; ANTE SODA, an
                                                                      individual; MATTHEW STEWART, an
                                                                21    individual; AARON TAKAHASHI, an
                                                                      individual; and JOHN AND JANE DOES, 1-10,
                                                                22
                                                                                           Defendants.
                                                                23
                                                                      BRIAN KABALA, an individual,
                                                                24
                                                                                           Counter-Plaintiff,
                                                                25
                                                                                 vs.
                                                                26
                                                                      LHF PRODUCTIONS, INC., a Nevada
                                                                27    Corporation,
                                                                                      Counter-Defendant.
                                                                28

                                                                      2987139 (10254-1)                         Page 1 of 3
                                                                     Case 2:16-cv-02028-JAD-NJK Document 199 Filed 10/09/18 Page 24 of 31



                                                                 1      DECLARATION OF LISA L. CLAY, ESQ. IN SUPPORT OF REPLY IN SUPPORT OF
                                                                        MOTION FOR AWARD OF COSTS AND ATTORNEY FEES UNDER 17 U.S.C. § 505
                                                                 2

                                                                 3              I, LISA L. CLAY, ESQ., declare that:

                                                                 4              1.        I am an attorney licensed in Illinois, Washington and Washington D.C. I have

                                                                 5    been practicing law since 2002. I represent Defendant Brian Kabala pro hac vice in the above-

                                                                 6    referenced matter. I make these statements upon my personal knowledge of the facts stated

                                                                 7    herein.

                                                                 8              2.        I incorporate all prior representations in my prior declaration in support of my

                                                                 9    client’s Motion for an Award of Costs and Attorney Fees Under 17 U.S.C. § 505 hereto.

                                                                10              3.        Attorney Austin states in his declaration that he “learned Kabala had previously

                                                                11    indicated a potential interest in settling the matter upon payment of $20,000.” My client has
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12    never asked me to extend such an offer, and no such offer was made. My client has been
                            Las Vegas, Nevada 89145




                                                                13    unequivocal in that the thing he wanted most from this litigation was to clear his name. No

                                                                14    meaningful settlement discussions have ever taken place in this case because Plaintiff has always

                                                                15    refused to discuss that condition.

                                                                16              4.        I do recall learning from my local counsel at some point in the Spring of 2018 that

                                                                17    Attorney Austin had called Jon Blum and asked whether Mr. Kabala would dismiss his claims in

                                                                18    exchange for $20,000. Because our fees by that point were well in excess of that amount and

                                                                19    there was no mention of the requisite declaration of non-infringement, there were no further

                                                                20    discussions regarding that issue.

                                                                21              5.        Attorney Austin misrepresents the reason Mr. Kabala’s deposition was vacated.

                                                                22    As the letter attached as Exhibit 1 explains, all depositions scheduled for around that time were
                                                                23    vacated because the parties wished to obtain a ruling on the pending Motion to Compel.

                                                                24    ///

                                                                25    ///

                                                                26    ///

                                                                27    ///

                                                                28    ///

                                                                      2987139 (10254-1)                                Page 2 of 3
                                                                     Case 2:16-cv-02028-JAD-NJK Document 199 Filed 10/09/18 Page 25 of 31



                                                                 1              6.        My additional billing drafting this reply brief is as follows:

                                                                 2    Time unbilled for purposes of fee petition
                                                                      Administrative Time unbilled for purposes of fee petition
                                                                 3    Costs incurred but not sought (LR 54-11)
                                                                      REDACTION of Attorney/Client or other privileged communication
                                                                 4     September 6           3.4             $1360.00           Review response brief (.5); review,
                                                                                                                                analyze and distinguish case law cited
                                                                 5                           Lexis 1.5 at    $112.50            by Counter-Defendant in response brief
                                                                                             $75/hr                             (2.3); begin outlining reply brief
                                                                 6                                                              arguments (.6)
                                                                       September 7           7.2             $2880.00           Continue outlining reply brief
                                                                 7                                                              arguments (.5); draft reply (2.9); review
                                                                                             Lexis .5 at     $37.50             and edit same (.5); continue drafting
                                                                 8                           $75/hr                             reply (2.1); t/c with client (.4); research
                                                                                                                                regarding binding precedent,
                                                                 9                                                              untimeliness and other reply issues (.5);
                                                                                                                                continue drafting (.3)
                                                                10     September 8           4.9             $1960.00           Continue research regarding standard
                                                                                                                                for fees, appellate deference and other
                                                                11                           [-.3]           [-$120.00]         reply issues (.8); incorporate legal
                    TEL: (702) 362-7800 / FAX: (702) 362-9472




                                                                                             [-.3]           [-$120.00]         research into draft reply (.7); draft
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12                                                              declaration (.4); draft response to
                                                                                             Lexis .8        $60.00
                            Las Vegas, Nevada 89145




                                                                                                                                objection to Edmondson bill of costs
                                                                13                           @$75/hr                            (.8); emails with local counsel
                                                                                                                                regarding drafts (.2); emails and
                                                                14                                                              attempted calls with opposing counsel
                                                                                                                                regarding requested stipulation
                                                                15                                                              regarding extension to respond to
                                                                                                                                motion for reconsideration (.3); review
                                                                16                                                              and finalize reply brief to incorporate
                                                                                                                                local counsel edits (.9) t/c with local
                                                                17                                                              counsel regarding drafts (.3); emails
                                                                                                                                with local counsel regarding final edits
                                                                18                                                              (.2); create billing regarding reply time
                                                                                                                                (.3)
                                                                19     September 9           .6              $240.00            Prepare exhibits, finalize reply and
                                                                                                                                declarations for filing (.3); emails with
                                                                20                                                              local counsel regarding same (.2)
                                                                       Additional Billing 16.1               $6440.00
                                                                21     Relating to Reply
                                                                       Writeoffs             [1.2]           [$600.00]
                                                                22
                                                                       Additional Fees                            $5960.00
                                                                23     Requested

                                                                24              I, Lisa L. Clay, declare under penalty of perjury under the law of the United States of

                                                                25    America that the foregoing is true and correct.

                                                                26              EXECUTED this 9th day of October, 2018.

                                                                27                                                       /s/ Lisa L. Clay, Esq.
                                                                                                                         LISA. L. CLAY, ESQ.
                                                                28

                                                                      2987139 (10254-1)                                 Page 3 of 3
Case 2:16-cv-02028-JAD-NJK Document 199 Filed 10/09/18 Page 26 of 31




                                  EXHIBIT 1




                                  EXHIBIT 1
     Case 2:16-cv-02028-JAD-NJK Document 199 Filed 10/09/18 Page 27 of 31

          LISA L. CLAY,                         ATTORNEY AT LAW
345 N. CANAL STREET, SUITE C202                        2100 MANCHESTE R ROAD, SUITE 942
CHICAGO, IL 60 60 6                                                W HEATON, IL 60187
3 12.75 3.5302/ 63 0.456.4818                                            lclayaa l@g m a il .com

March 14, 2018

VIA EMAIL ONLY

Charles C. Rainey, Esq.                      Charles C. Rainey
Hamrick & Evans LLP                          Hamrick & Evans, LLP
7670 W. Lake Mead Blvd., Ste. 140            2600 West Olive Avenue, Suite 1020
Las Vegas, NV 89128                          Burbank, CA 91505

J. Christopher Austin
Weide & Miller, Ltd.
10655 Park Run Drive, Suite 100
Las Vegas, NV 89144

       Re:     LHF v. Kabala, Case No. 17 cv 2028

Dear Messrs. Rainey and Austin:

On March 7, 2017, Charles Rainey, Chris Austin, Jon Blum, Curt Edmondson and the
undersigned conducted a lengthy meet and confer telephone conference. Counsel for Counter-
Plaintiff Brian Kabala made numerous representations under the impression that the Court was in
possession of a fully-briefed motion to compel. Counsel's representations during that call were
premised on the idea that there was a likelihood that the motion to compel would be resolved on
or before April 9, 2017, the date which the parties hereto discussed taking the deposition of
Daniel Arheidit. During that conference the parties also discussed taking the deposition of Mr.
Kabala on April 10 and Jonathan Yunger on April 11.

During or prior to that call I asked that Mr. Rainey previously-produced documents in an
organized and bates labeled form. He has not done so. During our call I asked that Mr. Rainey
review proposed redlines to his protective order so that we can present an agreed version to the
court. He has not done so. During our call I asked that Mr. Rainey or his expert provide a
suggested protocol for the review of Mr. Kabala's hard drive. He has not done so.

Furthermore, on March 9, 2018 the undersigned learned that Counter-Defendant had not yet
provided the Court with a courtesy copy of their response to Plaintiffs Motion to Compel. (See
ECF No. 131). On March 12, 2018 the Court had still not received the requested courtesy copy
(See ECF No. 132). We presume that a courtesy copy was delivered today, as there was no
minute order addressing this issue. Unfortunately, these delays all but guarantee the motion to
compel will not be addressed in sufficient time to go forward with the depositions as discussed
during our meet and confer. I intended to advise you of our request that the depositions be
rescheduled by early afternoon yesterday, but other matters prevented me from doing so.



                               LISA   L. C LAY • CLAYATLAW .COM
      Case 2:16-cv-02028-JAD-NJK Document 199 Filed 10/09/18 Page 28 of 31
March 14, 2018
Page 2


Instead of engaging in the follow-up suggested above, at approximately 6: 12 p.m. CST yesterday
my local cou..11sel called to advise me that Mr. Austin had called him a few moments prior to
discuss the deposition of Mr. Kabala. Despite being advised that in order for Mr. Kabala's
deposition to proceed Counter-Defendant's counsel would need to address the hard drive issues
directly with Attorney Edmondson; despite knowing that both Attorney Edmondson and
Attorney Clay will have to travel for this deposition; and despite knowing that Mr. Blum is local
counsel and not a substantive decision maker in this matter, Mr. Austin called Mr. Blum instead
of me or Attorney Edmonson to suggest that the deposition of Mr. Kabala should proceed on
April 10. I spoke with Mr. Blum only minutes after that call and suggested that I would call Mr.
Austin to advise him of Counter-Plaintiffs counsel's position that we will not be producing any
witnesses or taking any depositions (a notice to vacate for Mr. Arheidt in enclosed) until the
motion to compel has been addressed. I left a message for Mr. Austin that he ignored. I emailed
Mr. Austin my cell phone number and asked him to call me. He ignored that request. Instead he
sent a notice of deposition for Mr. Kabala, and then also ignored my request that he contact me
to discuss the notice.

Mr. Austin called me earlier today and frrst suggested that he did not want to call me after hours
and that was the reason for not responding to my requests for a return call, but then suggested
that he had in fact called my cell phone from his office (although my phone has no record of
such a call). I terminated the call abruptly after he repeatedly interrupted me and suggested when
I asked him to please stop doing so that he was "trying to help me."

Our position is very simple. There is a pending motion to compel that needs to be resolved
before any depositions take place. We cannot prepare for these depositions adequately and
thoroughly without viewing Plaintiffs electronic data: the PCAP(s), the ".torrent" file, the
depository copy of the work, the copy used by the investigators to make the comparison, and a
copy of the work that your "investigators " claim was the basis for this lawsuit and all other
electronic evidence that is subject to the motion to compel. Furthermore, there is now an
additional discovery request (served March 9, 2018) that will need to be answered in full before
the depositions of Arheidit, Yunger or anyone else go forward.

If we do not receive a notice to vacate the deposition notice that was sent yesterday by close of
business tomorrow will get our motion for protective order on file promptly. Mr. Edmondson or
the undersigned, rather Attorney Blum, should be contacted directly to discuss any matters of
substance regarding discovery requests or responses or deposition scheduling.

Sincerely,

/s/ Lisa L. Clay

cc:    Jonathan D. Blum
       J. Curtis Edmondson
       client




                               LISA L. CLAY    •   CLAYATLAW.COM
                                  Case 2:16-cv-02028-JAD-NJK Document 199 Filed 10/09/18 Page 29 of 31


                              1    JONATHAN D. BLUM, ESQ.
                                   Nevada Bar No. 009515
                              2    ERIC D. WALTHER, ESQ.
                                   Nevada Bar No. 13611
                              3    KOLESAR & LEATHAM
                                   400 South Rampart Boulevard, Suite 400
                              4    Las Vegas, Nevada 89145
                                   Telephone: (702) 362-7800
                              5    Facsimile: (702) 362-9472
                                   E-Mail:     "blum klnevada.com
                              6                ewalther klnevada.com
                                   -and-
                              7    LrsA L. CLAY, ESQ. - Pro Hae Vice
                                   Illinois Bar No. 6277257
                              8    345 North Canal Street Suite C202
                                   Chicago, Illinois 60606-1333
                              9    Telephone: (312) 753-5302
                                   Email:      lcla aal  mail.com
                             10
                                   Attorneys for Defendant/Counter-Plaintiff
                     .....
                     r--
                             11    Brian Kabala
~ ....c:,                                                    UNITED STATES DISTRICT COURT
  c:,
      .
=:r: .-::
                    '$_'
                    ~
                     ..,
                ll'l -
                             12
                                                                                       DISTRICT OF NEVADA
f--<Jl!S
<r:
  "O ~ t:.                   13
~ ; ~ ;;<                                                                                     ***
.....:l 1:. .. <
          =~~                14
~
~ ~...
CZl
          =z-
          ..
          C. ..
                --~
                "'00
                Cl)t--


           e :> ~
                         '   15
                                   LHF PRODUCTIONS, INC., a Nevada
                                   Corporation,
                                                                                                          CASE NO. 2:16-cv-02028-JAD-NJK

~
.....:l   ="' .."'..,---
            • ...lM
                  c:,        16                                        Plaintiff,
0         r,J        r--

~~
          c:,        -
                     .:.i
                                                vs.                                                            NOTICE VACATING THE
                     ...
                     '-,l    17                                                                                   DEPOSITION OF
                                   AGUSTIN BERTOLIN, an individual; MARIA                                        DANIELARHEIDT
                             18    GONZALEZ, an individual; BRIAN KABALA,
                                   an individual; JOHN KOEHLY, an individual;
                             19    DANIEL O'CONNELL, an individual;
                                   DONALD PLAIN, an individual; DAVID                                     Date: March 5, 2018/April 9, 2018
                             20    POOR, an individual; ANTE SODA, an                                     Time: 9:00 a.m.
                                   individual; MATTHEW STEWART, an
                             21    individual; AARON TAKAHASHI, an
                                   individual; and JOHN AND JANE DOES, 1-10,
                             22
                                                                       Defendants.
                             23
                                   BRIAN KABALA, an individual,
                             24
                                                                       Counter-Plaintiff,
                             25                 vs.

                             26    LHF PRODUCTIONS, INC., a Nevada
                                   Corporation,
                             27                    Counter-Defendants.

                             28

                                   notice to vacate Arheidt deposition.doc (10254-1)        Page 1 of 3
                            Case 2:16-cv-02028-JAD-NJK Document 199 Filed 10/09/18 Page 30 of 31


                        1               NOTICE VACATING THE DEPOSITION OF BENJAMIN PERINO

                        2           Please take notice that Counter-Plaintiff, BRIAN KABALA vacates the deposition of

                        3    Daniel Arheidt scheduled for March 5, 2018 and later rescheduled without formal amendment to

                        4    April 9, 2018 at 9:00 a.m.

                        5           DATED this 14th day of March, 2018.

                        6                                                  KOLESAR & LEATHAM

                        7
                                                                       By /s/ Lisa L. Clay
                        8                                                Jo ATHA D. BLUM, ESQ.
                                                                         Nevada Bar No. 009515
                        9                                                ERIC D. WALTHER, ESQ.
                                                                         Nevada Bar No. 13611
                       10                                                 KOLESAR & LEATHAM
                                                                          400 South Rampart Boulevard, Suite 400
    ........           11                                                 Las Vegas, Nevada 89145
~=
 ~. ...,~~             12                                                  -and-
      -~II')-.
f-< ~ !: ~
<-O~t:,                13                                                 LrsA L. CLAY, ESQ. - Pro Hae Vice
i:i:l ... "' ..                                                           Illinois Bar No. 6277257
       .. -0 ~
....:l t ..
      = '-
      ~
o'c3 oz-               14                                                 345 North Canal Street Suite C202
~~     ...   .,;~
             "'QC
                                                                          Chicago, Illinois 60606-1333
       "' "" .....
       Q, ...     '    15                                                 Telephone: (312) 753-5302
CZl 5 ;> ~
i:i:l i:z::"' "
              "'...,                                                      Email:      lclayaal@gmail.com
0     . =
....:l ..J '...-       16
      = r--
      en
                ~
                                                                          Attorneys for Defendant/Counter-Plaintiff
~~              .:i
                la;l
                I""
                       17                                                 Brian Kabala

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28

                                                                      Page 2 of 3
                                Case 2:16-cv-02028-JAD-NJK Document 199 Filed 10/09/18 Page 31 of 31


                            1                                   CERTIFICATE OF SERVICE

                            2           I hereby certify that I am one of the attorneys of record in the above matter, and that on

                            3    the 20th day of February, 2018 I caused to be served a true and correct copy NOTICE

                            4    VACATING THE DEPOSITION OF DANIEL ARHEIDT in the following manner:

                            5           (EMAIL) By emailing a copy of the above-referenced document as a PDF to email

                            6    addresses for Charles Rainey and J. Christopher Austin.

                            7            (UPS) By sending via United Parcel Service, ground service, on March 14, 2018, a copy

                            8    of the above-referenced document, fully prepaid, and addressed to the following:

                            9    Charles C. Rainey, Esq.                     Charles C. Rainey
                                 Hamrick & Evans LLP                         Hamrick & Evans, LLP
                           10    7670 W. Lake Mead Blvd., Ste. 140           2600 West Olive Avenue, Suite 1020
                                 Las Vegas, NV 89128                         Burbank, CA 91505
                 .....
                 r--
                           11
                                 J. Christopher Austin
 =
 ...
~=
      .          ~'
                 ~
                 ""        12    Weide & Miller, Ltd .
      .-::: II') . - .

E--<&3!:S
                                 10655 Park Run Drive, Suite 100
<.,;tt:,                   13    Las Vegas, NV 89144
i:il .......
     .. "O ;a<
~ ;; .. <(
~
      =o;z-
        t~                 14
~ ~ "'~
      ..... 00
      ..    IOl)t--
                           15                                                     /s/ Lisa L. Clay
      C. ..         '
CZ)    E ;> ~
i:il"'"'""
~
0      . ........
    ci:: " ' -
      "2
              =
              r--
                           16
      = -
~~               ,:j
                 ,...'""   17

                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28

                                                                            Page 3 of 3
